DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose an environmental detector (figures 1-9), comprising a motion sensor in a form of a passive infrared (PIR) sensor configured to detect movement (an intrusion of a human) in an environment (205, space to be monitored) and generate a detection signal in response to detected movement in the environment (paragraph 0041); a particle sensor electronically coupled to the motion sensor and configured to detect a particle (gases and particles) of the environment in response to the generation of the detection signal (paragraph 0039); and a housing/body (902, 1800) configured to enclose at least a portion of the motion sensor and particle sensor (figures 15-16, paragraphs 0057-0059 and 0064).  The prior art of record does not teach or suggest, in the claimed combination, a vaporized aerosol detection system, comprising a particle sensor electronically coupled to the motion sensor and configured to detect a particle count of a substance generated by a vaping device in the environment in response to the generation of the detection signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padmanabhan (US 2004/0064260) discloses a sensor network configured to detect, classify and identify a diverse range of agents over a large area, wherein the network possesses speed of detection, sensitivity, and specificity for the diverse range of agents to perform early warning, broadband detection and highly specific and sensitive detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
July 23, 2021